—In an action, inter alia, to foreclose a mechanics’ lien, the plaintiff E.W. Howell Co., Inc., appeals (1) as limited by its brief, from so much of an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered May 3, 1991, as (a) granted those branches of the motions of the defendants Howard Savings Bank and Mitsubishi Trust and Banking Corp. for partial summary judgment dismissing the plaintiff’s fifth, sixth, seventh, and eighth causes of action, (b) denied the appellant’s cross motion for leave to amend the complaint, and (c) declared that the appellant’s mechanics’ lien in the subject real estate was subordinate to the mortgage lien of Howard and Mitsubishi, and (2) as limited by its brief, from so much of another order of the same court, entered July 26, 1991, as, upon renewal and reargument, adhered to the original determination.
Ordered that the appeal from the order entered May 3, 1991, is dismissed, as that order was superseded by the order entered July 26, 1991, made upon renewal and reargument; and it is further,
Ordered that the appeal from the order entered July 26, *4691991, is affirmed insofar as appealed from, for reasons stated by Justice O’Shaughnessy at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs. Thompson, J. P., Sullivan and Friedmann, JJ., concur.